UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2006 Commission File No. 001-31354 LaPolla Industries, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 13-3545304 (State of Incorporation) (I.R.S. Employer Identification No.) Intercontinental Business Park 15402 Vantage Parkway East, Suite 322 Houston, Texas 77032 (Address of Principal Executive Offices) (Zip Code) (281) 219-4700 (Registrant’s Telephone Number) Securities registered pursuant to Section 12 (b) of the Act: Title of Each Class Name of Exchange on which Registered Common Stock, $0.01 par value American Stock Exchange Securities registered pursuant to Section 12 (g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.YESþNO£ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES£NOþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days.YESþNO£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filerþ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Act).YES£NOþ The aggregate market value of the Registrant’s common equity held by non-affiliates was approximately $14,325,113 on June 30, 2006 based upon the closing price on the American Stock Exchange on such date. Common Stock outstanding as of January March 1, 2007 — 53,580,257 shares. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates certain information by reference from the registrant's proxy statement for the annual meeting of stockholders scheduled to be held on May 22, 2007, which proxy statement will be filed with the Securities and Exchange Commission no later than 120 days after the close of the registrant's fiscal year ended December 31, 2006. LAPOLLA INDUSTRIES, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2006 INDEX Page PART I Item 1.Business 2 Item 1A.Risk Factors 5 Item 1B.Unresolved Staff Comments 5 Item 2.Properties 6 Item 3.Legal Proceedings 6 Item 4.Submission of Matters to a Vote of Security Holders 6 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6.Selected Financial Data 7 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 10 Item 8.Financial Statements and Supplementary Data 10 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A.Controls and Procedures 10 Item 9B.Other Information 11 PART III Item 10.Directors, Executive Officers and Corporate Governance 11 Item 11.Executive Compensation 11 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 11 Item 13.Certain Relationships and Related Transactions, and Director Independence 11 Item 14.Principal Accountant Fees and Services 11 PART IV Item 15.Exhibits and Financial Statement Schedules 12 SIGNATURES 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 SCHEDULE II – VALUATION AND QUALIFYING ACCOUNTS 15 INDEX OF EXHIBITS 16 1 Index FORWARD LOOKING STATEMENTS Statements made by us in this report and in other reports and statements released by us that are not historical facts constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, Section21 of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. These forward-looking statements are necessarily estimates reflecting the best judgment of senior management and express our opinions about trends and factors which may impact future operating results. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential,” “continue,” or the negative of such terms, or other comparable terminology. Such statements rely on a number of assumptions concerning future events, many of which are outside of our control, and involve risks and uncertainties that could cause actual results to differ materially from opinions and expectations. Any such forward-looking statements, whether made in this report or elsewhere, should be considered in context with the various disclosures made by us about our businesses including, without limitation, the risk factors discussed below. Although we believe our expectations are based on reasonable assumptions, judgments, and estimates, forward-looking statements involve known and unknown risks, uncertainties, contingencies, and other factors that could cause our or our industry's actual results, level of activity, performance or achievement to differ materially from those discussed in or implied by any forward-looking statements made by or on the Company and could cause our financial condition, results of operations, or cash flows to be materially adversely affected. Except as required under the federal securities laws and the rules and regulations of the U.S.Securities and Exchange Commission, we do not have any intention or obligation to update publicly any forward-looking statements, whether as a result of new information, future events, changes in assumptions, or otherwise. PART I As used in this report, "LaPolla” and the "Company" or "Us" or "We" or “Our” refer to the LaPolla Industries, Inc., unless the context otherwise requires. Our Internet website address is www.lapollaindustries.com. We make our periodic and current reports, together with amendments to these reports, available on our website, free of charge, as soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission. The information on our Internet website is not incorporated by reference in this Annual Report on Form10-K. Item 1.Business. Overview LaPolla Industries, Inc. is a national manufacturer and distributor focused on several basic segments:Coatings, Foam, Paints, Sealants, Adhesives, Equipment, and All Other.Within these business segments, LaPolla has invested resources in a variety of products targeting commercial and industrial and residential applications in the roofing, construction and paint industries.Each of the businesses in which we are engaged is highly competitive. However, the diversification of product lines and national markets served tends to minimize the impact of changes in demand for a particular product line on our total sales and earnings.Refer to Note 23, “Business Segment Information,” under Item 8 of this Form 10-K for financial information relating to our business segments. Coatings LaPolla is a leading national manufacturer and distributor of protective coatings.The coatings business involves supplying a variety of protective coatings for roofing systems for new and retrofit commercial and industrial, as well as residential, applications, to the roofing, construction, and home improvement retail industries.We are basic in the manufacturing and distribution of coatings.Our production and distribution facilities are located in Texas, Florida and Arizona.We also maintain relationships with reputable public bonded warehouses to facilitate our distribution requirements in certain local markets throughout the nation.The coatings industry consists of a few large companies with global presence and many smaller companies, like us, serving local or regional markets.We sell our coatings primarily to large and small roofing contractors, as well as a national home improvement retail chain store.Product credentials, approvals and performance, pricing, technology, availability, technical and customer service are major competitive factors in the coatings business. Foam LaPolla is the leading national distributor of foam.The foam business involves supplying both roofing and perimeter wall insulation foam for roofing system and wall insulation applications to the roofing and construction industries.Roofing applications consist of foam and coatings systems in new and retrofit commercial and industrial applications.Perimeter wall insulation is used in commercial and industrial, as well as residential, applications.We are basic in the distribution of foam.Our distribution facilities in Texas, Florida and Arizona are supplemented by public warehousing in certain local markets nationally to better serve our customers.The foam manufacturing industry consists of a few large and medium sized manufacturing companies with global, national and regional presence, which companies rely on distributors, like us, to service local, regional and national markets.We distribute foam primarily to large, medium and small roofing, insulation and general contractors.Availability, product credentials, approvals and performance, pricing, technical and customer service are major competitive factors in the foam business. Paints LaPolla is a regional manufacturer and distributor of roof paints.The paint business involves supplying a variety of protective and decorative lines for residential, as well as, commercial and industrial roofing and wall applications, to the roofing, paint and construction industries.We recently began manufacturing our largest selling roof paints in our Texas facility and use outside toll blenders to manufacture the rest at this time.Paints for wall application are supplied by a major paint manufacturer in Florida and distributed by us for the convenience of our paint contractor customers.Our principal market for paints currently is the Southeastern United States.We expect growth in the Southwestern United States during 2007.Product performance, pricing, technology, technical and customer service are major competitive factors in the paints business. Sealants LaPolla is a regional distributor of sealants.The sealants business involves supplying penetrating sealers and stains over concrete and masonry for commercial and industrial, as well as residential, applications, to the home improvement retail and construction industries.Additionally, this business also supplies caulking for general application in the construction industry.We use outside toll blenders to manufacture sealants at this time.Our principal market for sealants is the Southeastern United States with expansion continuing in the Southwestern United States at this time. Technology, product performance, pricing, technical and customer service are major competitive factors in the sealants business. 2 Index Adhesives LaPolla distributes adhesives.The adhesive business involves supplying polyurethane as an adhesive for board stock insulation to roofing substrates for commercial and industrial applications to the roofing and construction industries.Adhesives are supplied to us by a national manufacturer.We expect to expand this business in 2007. Product performance, technology, pricing, technical and customer service are major competitive factors in the adhesives business. Equipment LaPolla is a national distributor of equipment.The equipment business involves supplying spray equipment and related accessories for coatings, foam, paints, sealants, and adhesive installations for commercial and industrial, as well as residential, markets, to the roofing, construction, home improvement retail, and paint industries.Equipment is supplied to us primarily by two national manufacturers and large distributor.We expect to continually expand this business in 2007.Ease of operation, functionality, spray performance, technology, technical and customer service are major competitive factors in the equipment business. All Other The all other business involves primarily supplying a variety of sundry items that are complementary to the applications relating to our other businesses described above to our customers in the roofing, construction, home improvement retail, and paint industries. Sales and Marketing We maintain a growing national sales and marketing team.Sales are focused on roofing, insulation, paint, and general contractors throughout the nation in the roofing, construction, paint, and home improvement retail industries. LaPolla utilizes direct sales, independent manufacturer representatives and stocking distributors, strategically positioned on a state or regional basis.Additionally, we utilize public bonded warehouses as strategically needed to service our customers. Independent representatives, distributors and public warehouses are a low cost and an effective means of creating better access and convenience for our customers and future prospects. The use of acrylic in manufactured products is growing aggressively through enhanced consumer awareness due to nationally promoted programs from municipal and other government agencies and private organizations. These programs include Cool Roof Rating Programs, Energy Star and state and utility company funded rebates to energy conscious building owners for following very specific recommendations, using reflectivity and emmissivity as the general goal in reducing the environmental or“heat island effect”.We place a high priority on sales trending to create efficiency and expediency within our organization to better serve our customers.Information is gathered with input from sales, customers, management experience and historicalsales trending to predict needed supply for stock and warehousing to meet the needs of our customers on a timely basis.Public warehousing, distribution and direct sales allow us to supply our customers in a timely and efficient fashion. Standard terms are net 30 days, but will not often exceed 60 days. The analysis of material costs with overhead and margins are effectively factored into sales budgeting to assure that the potential duration of receivables are not detrimental to margins.The combined volumes of our products are disbursed throughout a broad customer base. This broad base assures lack of vulnerability to the loss of one key customer. Although sales plans include the addition of new and individually significant volume customers, none today represent a significant adverse effect through such a loss. Raw Materials We place a high priority on forecasting material demand to create efficiency and expediency for our customers.The primary materials being used to manufacture our coatings and roof paints are acrylic resin and other related components for the manufacturing of acrylic coatings and other acrylic based products. The suppliers of the necessary raw materials and finished goods for all our segments are industry leaders in both the specific chemistries and basic in the manufacturing of the raw materials for supply.We maintain strong relationships and have commitments for continuing supply through times of shortage. A lengthy interruption of the supply of one of these materials could adversely affect our ability to manufacture and supply commercial product.With our volume potential, LaPolla continues to be a potentially lucrative target for vendors to assure their own growth and demand in 2007 and beyond. Should there be a shortage of either material, there are multiple alternative suppliers that are basic in all of the needed raw materials and finished products.Our coatings are manufactured in our own facilities. We maintain sufficient manufacturing capacity at these facilities to support our current forecasted demand as well as a modest safety margin of additional capacity to meet peaks of demand and sales growth in excess of our current expectations. In the event of a very large or very rapid unforeseen increase in market demand for a specific product or supply of that product, our operationscould be negatively impacted until additional capacity is brought on line. Patents and Trademarks We rely on many patents and proprietary technologies that are owned or controlled by our raw material suppliers for finished goods formulations.These formulations are available to LaPolla, as a significant buyer of chemicals, as well as extensive and personalized technical support and guidance. We have the technical skill and ability to further make proprietary these formulations in an effort to out perform other competitive products. If we are unable to maintain access and use of these technologies, or if these technologies are eliminated or available on commercially unreasonable terms, our ability to continue commercially selling these product formulations incorporating such technology, our operations may be adversely affected. We also rely on trade secrets and proprietary know-how that we seek to protect, in part, through confidentiality agreements with our partners, customers, employees and consultants. We market our products under various trademarks, for which we have unregistered trademark protection in the United States. These trademarks are considered to be valuable because of their contribution to the market identification of our products. Competition We face strong competition in the markets in which we compete. These competitors have equivalent or, in most cases, greater availability to resources than we do. This enables them, among other things, to spread their marketing and promotion costs, over a broader revenue base. LaPolla is aggressively pursuing commercial and industrial and retail markets which include professional, commercial applicators and contractors.The commercial and industrial markets have many competitors, most of which are regionally located and market focused. Product chemistry and performance can be similar. Product credentials and approvals differentiate product lines and suppliers that are more readily suited to broad use and industry acceptance.We are currently listed with certain credentials and approvals to assure that there are minimal restrictions in markets and uses. LaPolla continues to undertake a significant push through a variety of mediums to raise industry awareness of LaPolla products in the markets in which we participate. Advertising campaigns, articles in industry periodicals, trade show exposure, public relations, printed case studies, internet and website exposure, mailers and direct sales and marketing will continue to be used to obtain greater product line branding and recognition. 3 Index Within the coatings industry, as manufacturers specifically focused on acrylic coatings for roofing and construction as their primary line, LaPolla is likely within the top five in volume of possibly 50 manufacturers or more. The principal method of competition in the commercial and industrial markets is a combination of product credentials and approvals, price structure, technology, availability, warranty availability to building owners, and product performance.LaPolla is expanding through internal and external efforts including, but not limited to, aggressive sales and marketing, competitive pricing, material availability, a strong sales force of both employee and independent representatives, establishment of new relationships with new channels of distribution, building owner and contractor brand awareness, and product acquisitions.The retail market also has many competitors, some of which are regionally located and market focused, such as roofing supply houses. Others include major national home improvement chains. Product chemistry and performance can be similar. Product credentials and approvals will play less of a role in differentiating product lines. Fundamental approval, such as a UL rating (Underwriters Laboratories), is sufficient for sales in these markets. LaPolla continues to make progress in this market with its coatings, sealants and paints segments, primarily regionally into a few home improvement retail chains in the Southeastern and Southwestern United States.Our marketing platform includes retail oriented literature, countertop displays, and increased sales staff. As we become more of a nationally recognized company, our growth should increase significantly as the market participants in the retail markets are large national companies. More resources have been allocated to more aggressively grow this market in 2007.The principle method of competing successfully is effective financial strength of the Company, marketing, price structure, and product performance. Employees At December 31, 2006, we employed 48 full time individuals. None of our employees are currently represented by a union. We believe that our relations with our employees are generally very good. Environmental Matters We are subject to federal, state, and local environmental laws and regulations and believe that our operations comply in all material respects where we have a business presence. No significant expenditures are anticipated in order to comply with environmental laws and regulations that would have a material impact on our Company in 2006. We are not aware of any pending litigation or significant financial obligations arising from current or past environmental practices that are likely to have a material adverse effect on our financial position. However, we cannot assure you that environmental problems relating to properties operated by us will not develop in the future, and we cannot predict whether any such problems, if they were to develop, could require significant expenditures on our part. In addition, we are unable to predict what legislation or regulations may be adopted or enacted in the future with respect to environmental protection and waste disposal. Seasonality Our business, taken as a whole, is materially affected by seasonal factors. Specifically, sales of our products tend to be lowest during the first and fourth fiscal quarters, with sales during the second and third fiscal quarters being comparable and marginally higher than sales during the first and fourth fiscal quarters.During 2006, we did experience a seasonal fluctuation. Although the acrylic coatings and roof paints we manufacture are restricted by cold temperature applications, below 50 degrees Fahrenheit, most of our current focus is in the Southern United States.Much of this territory remains suitable for application throughout most of the year.Increased levels and geography of rain fall will impede sales, but can also produce a pent up demand that can be realized in the subsequent short term. By broadening and diversifying our business segments to those that are less sensitive to temperature during application, we increase the likelihood of less seasonal downward sales trending during the winter months. Historical Information We were incorporated in the state of Delaware on October 20, 1989 and underwent a variety of name changes and operations to date.For our current operations, we acquired 100% of the capital stock of Infiniti Paint Co., Inc., a Florida corporation, effective September 1, 2001, which was engaged in the business of developing, marketing, selling, and distributing acrylic roof coatings, roof paints, polyurethane foam systems, sealants, and roof adhesives in the Southeastern United States. On February 8, 2002, the name of Infiniti Paint Co., Inc. was changed to Infiniti Products, Inc. to eliminate the limiting public perception about the business only being related to paints (“Infiniti Subsidiary”). On December 20, 2004, we changed our name from Urecoats Industries, Inc. to IFT Corporation to keep pace with the activities of our Infiniti Subsidiary at the time. During the latter part of 2004, our Infiniti Subsidiary built and began operating a manufacturing plant in the Southeastern United States. On February 11, 2005, we acquired 100% of the capital stock of LaPolla Industries, Inc., an Arizona corporation (“LaPolla Subsidiary”), which was engaged in the business of manufacturing acrylic roof coatings and sealants,and distributing polyurethane foam systems in the Southwestern United States. On April 1, 2005, our Infiniti Subsidiary merged with and into our LaPolla Subsidiary whereas the existence of our Infiniti Subsidiary ceased. On October 1, 2005, our LaPolla Subsidiary merged with and into the Company, under its former name of IFT Corporation, whereas the existence of our LaPolla Subsidiary ceased. On November 8, 2005, the Company changed its name to LaPolla Industries, Inc.For discontinued operations, we discontinued the operations of our RSM Technologies, Inc. subsidiary on November 5, 2004, a Florida corporation, established in June 2001 as Urecoats Manufacturing, Inc., to manufacture, market, and sell our former RSM Products. 4 Index Executive Officers Douglas J. Kramer 42 CEO and President since July 12, 2006 Mr. Kramer joined the Company in February 2005 as president and chief operating officer and was named Chief Executive Officer and President in July 2006. Mr. Kramer has 18 years Industry Experience including his most recent position as vice president of the Construction Products Division for Foam Enterprises, LLC, a wholly-owned subsidiary of the BASF Corporation, where he was employed from 1997 to 2004. Mr. Kramer has a background in Liberal Arts from Penn State University and the University of Texas. John A. Campbell 41 CFO and Treasurer since February 1, 2006 Mr. Campbell is Chief Financial Officer and Corporate Treasurer. Prior thereto, Mr. Campbell was controller for the Company since September 19, 2005; the chief financial officer of JEMS Geriatric Services, Inc., Sugar Land, Texas, from June 2003 through September 2005; and controller for Sharps Compliance Corporation, a publicly traded Delaware corporation, with an office in Houston, Texas, from May 2001 through June 2003. He earned his Bachelor of Science degree in Accounting from Stephen F. Austin State University, Nacogdoches, Texas and Master of Science degree in Business Administration from the University of Phoenix, Arizona. Michael T. Adams 41 CGO, EVP and Secretary since July 12, 2006 Mr. Adams has more than ten years experience with LaPolla. He was named Chief Governance Officer, Executive Vice President, and Secretary in July 2006. During his term with LaPolla, Mr. Adams served as president and interim chief executive officer from 2003 to 2005, executive vice president and corporate secretary from 1999 to 2003, and held various officer positions in the Company’s former subsidiaries since he first joined LaPolla in 1997. He has a Bachelor of Science and Master of Science in business administration, as well as Juris Doctor, from Nova Southeastern University in Fort Lauderdale, Florida. - Officers are appointed by and hold office at the pleasure of the Board of Directors. - C. David Stearnes resigned as CFO and Treasurer on February 1, 2006. Item 1A.Risk Factors. As a national manufacturer of coatings and distributor of foam, paints, sealants, adhesives, and equipment, we operate in a business environment that includes certain risks.The risks described in this section could adversely affect our operating results and financial condition. Although the factors listed below are considered to be the most significant factors, they should not be considered a complete statement of all potential risks and uncertainties. Unlisted factors may present significant additional obstacles which may adversely affect our business. Ÿ
